
	

114 HR 4630 IH: Compensating Losses to the Environment from Automobiles with Noxious Undisclosed Pollution Act of 2016
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4630
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Rush (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To deny corporate average fuel economy credits obtained through a violation of law, establish an
			 Air Quality Restoration Trust Fund within the Department of the Treasury,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Compensating Losses to the Environment from Automobiles with Noxious Undisclosed Pollution Act of 2016 or the CLEANUP Act.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Electric drive vehicleThe term electric drive vehicle means a vehicle that— (A) (i)is—
 (I)a light-duty vehicle (as defined in section 86.1803–01 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) that draws motive power from a battery with a capacity of at least 4 kilowatt-hours; or
 (II)a heavy-duty vehicle (as defined in section 86.1803–01 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) with a gross vehicle weight rating—
 (aa)greater than 8,500 pounds and less than 14,000 pounds that draws motive power from a battery with a capacity of at least 10 kilowatt-hours;
 (bb)greater than 14,000 pounds but less than 33,000 pounds that draws motive power from a battery with a capacity of at least 15 kilowatt-hours; or
 (cc)greater than 33,000 pounds that draws motive power from a battery with a capacity of at least 20 kilowatt-hours; and
 (ii)can be recharged from an external source of electricity for motive power; or (B)is a motor vehicle (as defined in section 216 of the Clean Air Act (42 U.S.C. 7550)) that draws motive power from a fuel cell (as defined in section 803 of the Spark M. Matsunaga Hydrogen Act of 2005 (42 U.S.C. 16152)).
 (3)Eligible applicantThe term eligible applicant means— (A)a State;
 (B)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)); (C)a unit of local government; or
 (D)a group composed of not fewer than 2— (i)States;
 (ii)Indian tribes; or (iii)units of local government.
					(4)Qualified electric drive vehicle infrastructure
 (A)In generalThe term qualified electric drive vehicle infrastructure means any equipment or service that— (i)supports the electric refueling needs of electric drive vehicles; and
 (ii)serves smart grid functions (as defined in section 1306(d) the Energy Independence and Security Act of 2007 (42 U.S.C. 17386)) that optimize the integration of electric drive vehicles into the electric grid.
 (B)InclusionsThe term qualified electric drive vehicle infrastructure includes any equipment or services described in subparagraph (A) that is located in a public or private location, including—
 (i)a street parking location; (ii)a parking garage;
 (iii)a parking lot; (iv)a home;
 (v)a gas station; and (vi)a highway rest stop.
 (5)SecretaryThe term Secretary means the Secretary of the Treasury. 3.Average fuel economy credits obtained by reason of violation of law (a)Denial of creditsSection 32903 of title 49, United States Code, is amended by adding at the end the following:
				
 (i)Denial of credits obtained by reason of violation of lawIf the Secretary determines that a manufacturer has obtained credits under this section by reason of a practice that violates this title or title II of the Clean Air Act (42 U.S.C. 7521 et seq.), such credits shall not be available to the manufacturer..
 (b)Additional civil penaltySection 32912 of title 49, United States Code, is amended— (1)in subsection (c)(1)—
 (A)in subparagraph (A), by striking of this section and inserting or for each credit to be used in calculating a civil penalty under subsection (f); and (B)in subparagraph (B), by inserting or each credit, as the case may be before the period at the end; and
 (2)by adding at the end the following:  (f)Civil penalty with respect to average fuel economy credits obtained by reason of violation of lawIn addition to any other penalty under this title and except as provided under subsection (c), a manufacturer that obtains credits under section 32903 by reason of a practice that violates this title or title II of the Clean Air Act (42 U.S.C. 7521 et seq.) is liable to the Government for a civil penalty in an amount equal to $5 multiplied by the number of such credits..
				4.Air Quality Restoration Trust Fund
 (a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the Air Quality Restoration Trust Fund (referred to in this section as the Trust Fund), consisting of— (1)such amounts as are deposited in the Trust Fund under subsection (b); and
 (2)any interest on, and proceeds from, any investment made under subsection (d). (b)TransfersThe Secretary shall deposit in the Trust Fund an amount equal to all administrative and civil penalties or other payments paid to the Federal Government after the date of enactment of this Act in connection with any violation or alleged violation of title II of the Clean Air Act (42 U.S.C. 7521 et seq.).
 (c)AvailabilityAmounts in the Trust Fund shall— (1)be available for expenditure to the extent and in the amounts provided in advance by appropriation Acts solely for making expenditures under subsection (f); and
 (2)remain available until expended, without fiscal year limitation. (d)InvestmentAmounts in the Trust Fund shall be invested in accordance with section 9702 of title 31, United States Code.
 (e)AdministrationNot later than 180 days after the date of enactment of this Act, after providing notice and an opportunity for public comment, the Secretary, in consultation with the Administrator and the heads of any other relevant Federal agency, shall establish such procedures as the Secretary determines to be necessary to deposit amounts in, and expend amounts from, the Trust Fund pursuant to this section, including—
 (1)procedures to assess whether a project carried out under subsection (f) achieves compliance with applicable requirements, including procedures by which the Secretary may determine whether an expenditure pursuant to the project achieves compliance;
 (2)auditing requirements to ensure that amounts in the Trust Fund are expended as intended; and (3)procedures for identification and allocation of funds available to the Secretary under other provisions of law that may be necessary to pay the administrative expenses directly attributable to the management of the Trust Fund.
 (f)Use of fundsAmounts from the Trust Fund shall be available solely for making grants to eligible applicants to support projects that—
 (1)increase qualified electric drive vehicle infrastructure; (2)retrofit school buses or heavy-duty fleets to reduce air emissions significantly;
 (3)purchase hybrid or zero emissions school buses or heavy-duty vehicles; (4)purchase electric drive vehicles for municipal fleets;
 (5)provide public health grants to help track, treat, and reduce the number of air emissions-related illnesses, such as asthma, cardiovascular disease, and lung cancer; or
 (6)provide grants for projects to improve air quality in low-income communities.  